DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 4, the limitation, "… a medial anterior position and at a medial posterior position than at a medial position ….." is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 does not ends with a period.  Each claim begins with a capital letter and ends with a period MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Woo U.S. Publication No. (20030009077 A1) and evidenced by Franco et al. U.S. Publication No. (2013/0310627 A1).
With respect to claim 1, Woo discloses an apparatus (shown in figs. 12, 18 and 24) for assisting a person with a spastic gait [0058, neuralgia], as such is capable of being used as an apparatus for assisting a person with a spastic gait (a condition in which certain muscles are continuously contracted due to nerve damage) the apparatus comprising: 
a first support device or a wrap around style band [0049], [0065] and (fig.24) dimensioned and configured to fit about a left thigh of the person (as shown in figs.12 and 18); 
a first magnetic device attached to the first support device [0049], [0060] and [0066], the first magnetic device positioned medial to the left thigh (as shown in fig.18) and [0043, application of magnet means with multiple magnets to a corresponding part of a subregion of both thighs of a person concurrently in horizontal order, for a balanced treatment] when the first support device is worn by the person, the first magnetic device having a first magnetic field [0005] and [0007]; 
a second support device or a wrap around style band [0049], [0065] and (fig.24) dimensioned and configured to fit about a right thigh of the person (as shown in fig.18) and [0043, application of magnet means with multiple magnets to a corresponding part of a subregion of both thighs of a person concurrently in horizontal order, for a balanced treatment]; and 
a second magnetic device attached to the second support device [0049], [0060] and [0066], the second magnetic device positioned medial to the right thigh when second first support device is worn by the person (as shown in fig.18), the second magnetic device having a second magnetic field, the first magnetic field opposing the second magnetic field [0005] and [0007].  
 With respect to claim 5, Woo inherently discloses the first magnetic device opposes the second magnetic device with sufficient force to aid the spastic gait of the person when the person is wearing the first and second support devices.  In [0065] and [0067], Woo discloses the magnets are being applied to the skin of the extremity of the user, as such, is capable of providing sufficient force to aid the spastic gait of the person when the person is wearing the first and second support devices as evidenced by Franco et al. who discloses an apparatus or an article constructed and arranged to provide magnetic therapy to the skin surface of a patient, magnets are sometimes used in therapy with the intention of increasing blood flow.  As is known, red blood cells contain iron, a magnetic metallic element [0047], the apparatus or article is directed to a system and method whereby a muscle or muscles group is targeted and magnet selection is dependent thereon using magnets having opposing north south poles used and the magnetic north is pointed towards the body [0057]. 
With respect to claim 6, Woo discloses the first magnetic device opposes the second magnetic device with sufficient force to prevent the first magnetic device from contact the second magnetic device when the person is walking while wearing the first and second support devices.  The instant application discloses the use of magnets which are the same as the prior art drawn to Woo, as such, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.  Also, identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 
With respect to claim 7, Woo inherently discloses the first and second support devices are rigid structures that conform to the left and right thighs, respectively. Note: the wrap around style band of Woo imparts some degree of rigidity since it houses magnets and are being wrapped around the anatomy of the user.   
With respect to claim 10, Woo discloses the first magnetic device and the second magnetic device each includes a plurality of magnets [0060] and (figs.18 and 24).  
With respect to claim 11, Woo discloses the plurality of magnets associated with each of the first and second magnetic devices have the same polarity such that the first magnetic device repels the second magnetic device when positioned proximately [0005].  
With respect to claim 12, Woo discloses an apparatus (shown in figs. 12, 18 and 24) for assisting a person with a spastic gait [0058, neuralgia], as such is capable of being used as an apparatus for assisting a person with a spastic gait (a condition in which certain muscles are continuously contracted due to nerve damage), the apparatus comprising:
 a left brace including a first support device or a wrap around style band [0049], [0065] and (fig.24) configured to support a first magnetic device [0060] and [0066] at a first position medially on a left thigh of the person (as shown in fig.18); and 
a right brace including a second support device or a wrap around style band [0049], [0065] and (fig.24) configured to support a second magnetic device [0060] and [0066] at a second position medially on a right thigh of the person (as shown in fig.18), the first magnetic device having a first magnetic field in opposition to a second magnetic field of the second magnetic device when the left and right braces are worn by the person.  Note: a magnet has both a north pole and a south pole and the opposite pole attract each other.
With respect to claim 15, Woo inherently discloses the first magnetic device opposes the second magnetic device with a force sufficient to at least partially correct the spastic gait of the person when the person is wearing the left and right braces.  In [0065] and [0067], Woo discloses the magnets are being applied to the skin of the extremity of the user, as such, is capable of providing sufficient force to aid the spastic gait of the person when the person is wearing the first and second support devices as evidenced by Franco et al. who discloses an apparatus or an article constructed and arranged to provide magnetic therapy to the skin surface of a patient, magnets are sometimes used in therapy with the intention of increasing blood flow.  As is known, red blood cells contain iron, a magnetic metallic element [0047], the apparatus or article is directed to a system and method whereby a muscle or muscles group is targeted and magnet selection is dependent thereon using magnets having opposing north south poles used and the magnetic north is pointed towards the body [0057]. 
With respect to claim 16, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); as such, Woo discloses a method for assisting a person with a spastic gait, the method comprising the steps of: a) distributing a first magnetic field in a first magnetic device; b) distributing a second magnetic field in a second magnetic device such that the first magnetic device repels the second magnetic device when first magnetic device is positioned to face the second magnetic device; c) ensuring the first magnetic device is included with a first support device; and Attorney Docket # 13028-UPA1 00063382.doc 18d) ensuring the second magnetic device is included with a second support device.  
With respect to claim 17, Woo discloses a step of determining a force profile (based on the general health condition of the user) before the steps b) and c) of distributing, the step of determining the force profile includes the step of determining a force necessary to correct the spastic gait at a plurality of points in a stride of the person [0009], Woo discloses a method enables body to sense responses from ill parts/locations and cure in progress in same way as the head, neck, trunk and two-hand method of the referenced prior art, whereas note there is no response being occurred or detected from the healthy body with no ailments by application of magnetism.  
With respect to claim 20, Woo discloses including the steps of e) securing the first magnetic device proximate a medial left thigh of the person and f) securing the second magnetic device proximate a medial right thigh of the person [0043, application of magnet means with multiple magnets to a corresponding part of a subregion of both thighs of a person concurrently in horizontal order, for a balanced treatment] and (fig.18).

Claims 2-3, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claims 1 and 12 above, and further in view of Baermann U.S. Patent No. (5,017,185).
With respect to claim 2, Woo substantially discloses the invention as claimed except  the first magnetic field has a first field distribution that varies radially to an axis of the first support device, and the second magnetic field has a second field distribution that varies radially to an axis of the second support device.  
Baermann however, teaches a magnetic arrangement for therapeutic purposes, which comprises one or several rubber-type flexible magnetic foils or strips in which highly coercive permanent magnet particles are embedded in a tube-shape during the therapeutic treatment (abstract) wherein the first magnetic field has a first field distribution that varies radially to an axis of the first support device, and the second magnetic field has a second field distribution that varies radially to an axis of the second support device (as shown in fig.4).
In view of the teachings of Baermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Woo by incorporating the first magnetic field having a first field distribution that varies radially to an axis of the first support device, and the second magnetic field having a second field distribution that varies radially to an axis of the second support device in order to create a magnetic field.
With respect to claim 3, the combination of Woo/Baermann substantially discloses the invention as claimed except the first and second field distributions correspond to a force profile determined by a gait of the person.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the first and second field distributions correspond to a force profile determined by a gait of the person depending on the general health condition of the person.
With respect to claim 8,Woo substantially discloses the invention as claimed except the first magnetic device and the second magnetic device each includes a matrix containing a magnetizable powder.  
Baermann however, teaches a magnetic arrangement for therapeutic purposes (abstract) comprising magnetizable powder ([Col.3], lines 7-17).
In view of the teachings of Baermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second magnetic device of Woo by incorporating a matrix containing a magnetizable powder that exhibit a particularly high energy product with very high coercive force and residual magnetization ([Col.3], lines 15-17) of Baermann.
With respect to claim 13, Woo substantially discloses the invention as claimed except the first magnetic device has a first field distribution that varies radially to an axis of the left thigh, and the second magnetic device has a second field distribution that varies radially to an axis of the right thigh.
Baermann however, teaches a magnetic arrangement for therapeutic purposes, which comprises one or several rubber-type flexible magnetic foils or strips in which highly coercive permanent magnet particles are embedded in a tube-shape during the therapeutic treatment (abstract) wherein the first magnetic field has a first field distribution that varies radially to an axis of the first support device, and the second magnetic field has a second field distribution that varies radially to an axis of the second support device (as shown in fig.4).
In view of the teachings of Baermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Woo by incorporating the first magnetic device has a first field distribution that varies radially to an axis of the left thigh, and the second magnetic device has a second field distribution that varies radially to an axis of the right thigh in order to create a magnetic field.
With respect to claim 14, the combination of Woo/Baermann substantially discloses the invention as claimed except the first and second field distributions correspond to a force profile determined by a gait of the person.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the first and second field distributions correspond to a force profile determined by a gait of the person depending on the general health condition of the person.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. (10,653,548 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites an apparatus for assisting a person with a spastic gait, said apparatus comprising: a first support device dimensioned and configured to fit about a left thigh of the person; a first magnetic device attached to said first support device, said first magnetic device positioned medial to the left thigh when said first support device is worn by the person, said first magnetic device having a first magnetic field; a second support device dimensioned and configured to fit about a right thigh of the person; and a second magnetic device attached to said second support device, said second magnetic device positioned medial to the right thigh when second first support device is worn by the person, said second magnetic device having a second magnetic field, said first magnetic field opposing said second magnetic field.
Claim 1 of U.S. Patent No. (10,653,548 B2) recites an apparatus for assisting a person with a spastic gait, said apparatus comprising: a first support device dimensioned and configured to fit about a left thigh of the person; a first magnetic device attached to said first support device, said first magnetic device positioned medial to the left thigh when said first support device is worn by the person, said first magnetic device having a first magnetic field; a second support device dimensioned and configured to fit about a right thigh of the person; and a second magnetic device attached to said second support device, said second magnetic device positioned medial to the right thigh when second first support device is worn by the person, said second magnetic device having a second magnetic field, said first magnetic field opposing said second magnetic field; and said first magnetic device and said second magnetic device each includes a matrix containing a powder that is magnetic, said powder distributed with a density that is directly related to a desired magnetic field distribution.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of U.S. Patent No. (10,653,548 B2) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of U.S. Patent No. (10,653,548 B2) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of U.S. Patent No. (10,653,548 B2), it is not patentably distinct from claim 1 of U.S. Patent No. (10,653,548 B2).
All of the limitations of claims 2-8 can be found in claims 2-8 of U.S. Patent No. (10,653,548 B2).
Allowable Subject Matter
Claims 9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Woo fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 9 and 18-19 which recite features not taught or suggested by the prior art drawn to Woo.
Wooo fails to disclose or fairly suggest the first magnetic device and the second magnetic device each includes a matrix containing a powder that is magnetic, the powder distributed with a density that is directly related to a desired magnetic field distribution as to claim 9 and the steps b) and c) of distributing a first magnetic field and a second magnetic field each includes the step of magnetizing a powder in a corresponding one of the first and second magnetic devices so as to generate the force between the first and second magnetic devices when the first and second magnetic devices are placed in positions corresponding to the plurality of points of step of determining the force as to claim 18, and the steps b) and c) of distributing a first magnetic field and a second magnetic field each includes the step of positioning a plurality of magnets in each of the first and second magnetic devices to so as to generate the force between the first and second magnetic devices when the first and second magnetic devices are placed in positions corresponding to the plurality of points of step of determining the force  as to claim 19, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in the aforementioned claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786